IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bethlehem Manor Village, LLC and      :
Pennsylvania Venture Capital, Inc.,   :
                       Appellants     :
                                      :
                  v.                  :   No. 1792 C.D. 2019
                                      :
Zoning Hearing Board of the           :
City of Bethlehem                     :

PER CURIAM                        ORDER


      NOW, April 9, 2021, it is ordered that the above-captioned Memorandum
Opinion, filed January 29, 2021, shall be designated OPINION and shall be
REPORTED.